Citation Nr: 0608766	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
June 2004.  In February 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The appeal was advanced on the docket in 
March 2006.


FINDINGS OF FACT

1.  The appellant was the surviving spouse of the veteran, 
who died in October 1982.

2.  The appellant received DIC benefits until terminated upon 
her remarriage in January 1986.

3.  At the time of her January 1986 remarriage, the appellant 
was 56 years old, and she is still married. 


CONCLUSION OF LAW

Entitlement to restoration of DIC is not established.  
38 U.S.C.A. § 103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.55 
(2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Regardless, the RO has explained to the appellant the bases 
for denial of the claim in the statement of the case, and 
afforded her the opportunity to present information and 
evidence in support of the claim.  She appeared at a hearing 
before the undersigned.  There is no possibility that any 
additional notice or development would aid the appellant in 
substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The appellant is the remarried widow of the veteran, who died 
in October 1982.  After the veteran's death, she began 
receiving DIC benefits, until her remarriage in January 1986.  
At that time her DIC was terminated.  

Currently, she claims that she should be entitled to 
restoration of DIC pursuant to a new law, which provides for 
payment of DIC to surviving spouses who remarry after the age 
of 57.  See 38 U.S.C.A. § 103(d)(2)(B).  Although she was 56 
years old at the time she remarried, she does not feel that 
this cutoff age of 57 years is fair.  She believes that it 
should not have been changed from 55 years.  


In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has carved 
out some limited exceptions, providing for specific benefits 
to certain surviving spouses whose remarriages are still 
intact.  In the Veterans Benefits Act of 2002, retention of 
CHAMPVA benefits was authorized for surviving spouses who 
remarried after the age of 55.  Pub. L. 107-330, § 101(a), 
116 Stat. 2820 (2002) (codified at 38 U.S.C.A. 
§ 103(d)(2)(B)).  The following year, legislation was 
enacted, permitting surviving spouses who remarried after the 
age of 57 to retain additional VA benefits, such as DIC and 
dependents' educational assistance.  Veterans Benefits Act of 
2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).  

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  The Board is unaware 
of the reasons for the selection of this age as the cutoff; 
indeed, examination of the legislative history discloses that 
55 years was the age originally proposed.  However, that is 
not the version of the bill that passed, and the Board's 
function is to apply the law, as it stands, to the facts of a 
particular case.  The legislative history is only important 
if the law is ambiguous on some point; here, the law clearly 
authorizes benefits only with the stated age limitations.

It appears at first glance, from the specific amendments to 
the law, which are set forth in the statement of the case, 
that the law was amended in 2003 to establish the cutoff age 
as 57 years, from a previous age of 55 years.  However, in 
fact, the previous law only pertained to CHAMPVA benefits.  
Specifically, after the 2002 amendments, 38 U.S.C. 
§ 103(d)(2)(B) read as follows:  "The remarriage after age 
55 of the surviving spouse of a veteran shall not bar the 
furnishing of benefits under section 1781 [CHAMPVA] of this 
title to such person as the surviving spouse of the 
veteran."  

The 2003 amendment added, for the first time, a provision 
authorizing DIC to currently remarried surviving spouses, but 
only if the remarriage takes place after age 57.  By striking 
the phrase "The remarriage after age 55" and inserting it, 
instead, after the amended section, the effect of the change 
is as follows, with the entirely new portion in boldface:  

The remarriage after age 57 of the surviving spouse 
of a veteran shall not bar the furnishing of benefits 
specified in paragraph (5) to such person as the 
surviving spouse of the veteran.  Notwithstanding the 
previous sentence, the remarriage after age 55 of the 
surviving spouse of a veteran shall not bar the 
furnishing of benefits under section 1781 [CHAMPVA] 
of this title to such person as the surviving spouse 
of the veteran.

As can be seen, it is clear that the final version of the law 
never authorized DIC for remarried surviving spouses who 
remarried after the age of 55, rather than 57.  Moreover, in 
this case, the appellant is currently married to a veteran, 
who receives additional benefits on the basis of the 
appellant as his dependent wife.  It could be argued that to 
receive benefits as a surviving spouse of one veteran, while 
married to another veteran who receives benefits based on her 
as a dependent, is not a compelling argument for the 
unfairness of the law as it currently stands.  

However, the Board acknowledges that had she been 57 when her 
remarriage had taken place, this would not have mattered, and 
understands that at least part of her current frustration is 
based on the seemingly arbitrary age cut-off, which she feels 
she missed by only about 6 months.  The Board is sympathetic 
to the appellant's arguments, but, unfortunately, is unable 
to provide a legal remedy, as the law is clearly stated.  

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Indeed, the U. S. Supreme Court, in Richmond, went 
so far as to point out that "[i]t is a federal crime, 
punishable by fine and imprisonment, for any Government 
officer or employee to knowingly spend money in excess of 
that appropriated by Congress."  Richmond, 110 S. Ct. at 
2474.  

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  The appellant is encouraged, however, to keep 
abreast of any future changes to this law, and she is free to 
reopen her claim if the law changes to allow DIC in her 
circumstances.  


ORDER

Entitlement to restoration of DIC is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


